              Case 20-12522-JTD   Doc 3449-2   Filed 07/27/21   Page 1 of 5




                                     EXHIBIT A

                                   Proposed Order




US-DOCS\124931899.12
              Case 20-12522-JTD             Doc 3449-2        Filed 07/27/21        Page 2 of 5




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                              )
In re:                                                        ) Chapter 11
                                                              )
MALLINCKRODT PLC, et al.,                                     ) Case No. 20-12522 (JTD)
                                                              )
Debtors.1                                                     ) (Jointly Administered)
                                                              )
                                                              )

                       ORDER (A) AUTHORIZING
         THE DEBTORS TO ASSUME CERTAIN UNEXPIRED LEASES OF
    NONRESIDENTIAL REAL PROPERTY AND (B) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) 2 of the Debtors for entry of an order (this “Order”):

(a) authorizing the Debtors to assume the leases set forth in Schedule 1 attached hereto

(collectively, the “Leases”); and (b) granting related relief all as more fully set forth in the Motion;

and the Court having reviewed the Motion; and the Court having jurisdiction to consider the

Motion and the relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and the Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2) and that the Court may enter a final order consistent with Article

III of the United States Constitution; and the Court having found that venue of this proceeding and

the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that

proper and adequate notice of the Motion has been given and that no other or further notice is

necessary; and upon the record herein, and after due deliberation thereon; and it appearing that the




1   A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’ claims
    and noticing agent at http://cases.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675 McDonnell
    Blvd., St. Louis, Missouri 63042.
2   Capitalized terms used but not otherwise defined herein have the meanings ascribed to them in the Motion.



US-DOCS\124931899.12
               Case 20-12522-JTD        Doc 3449-2       Filed 07/27/21     Page 3 of 5




relief requested in the Motion is in the best interests of the Debtors and their respective estates and

creditors; and the Court having determined that there is good and sufficient cause for the relief

granted in this Order, it is hereby

                 ORDERED, ADJUDGED, AND DECREED THAT:

          1.     The Motion is GRANTED, as set forth herein.

          2.     All objections to the entry of this Order, to the extent not withdrawn or settled, are

overruled.

          3.     The Debtors are authorized to assume the Leases identified on Schedule 1 attached

hereto pursuant to section 365 of the Bankruptcy Code.

          4.     The respective amounts set forth under the “Cure Amount” column on Schedule 1

attached hereto are the sole amounts necessary under sections 365(b)(1)(A) and (B) of the

Bankruptcy Code to cure all monetary defaults and pay all actual pecuniary losses under the

Leases.

          5.     Upon the entry of this Order, the Lease Counterparties set forth on Schedule 1

attached hereto shall be forever barred and enjoined from asserting against the Debtors any

defaults, claims, interest, or other default penalties under the Leases arising before the date of this

Order.

          6.     Nothing contained in the Motion or this Order, nor any actions or payments made

by the Debtors pursuant to this Order, shall be construed as: (a) an admission as to the validity of

any claim against the Debtors or the existence of any lien against the Debtors’ properties, (b) a

waiver of the Debtors’ rights to dispute any claim or lien on any grounds, (c) a promise to pay any

claim, (d) an implication or admission that any particular claim would constitute an allowed claim,




                                                   3
US-DOCS\124931899.12
              Case 20-12522-JTD         Doc 3449-2      Filed 07/27/21     Page 4 of 5




or (e) an assumption of any executory contract or unexpired lease, other than the Leases, pursuant

to section 365 of the Bankruptcy Code.

        7.       Nothing contained in this Order shall be deemed to increase, reclassify, elevate to

an administrative expense status, or otherwise affect any claim to the extent it is not paid.

        8.       Adequate notice of, and an opportunity for a hearing on, the Motion has been

provided, and such notice satisfies the requirements of Bankruptcy Rule 6004(a).

        9.       Notwithstanding any applicability of Bankruptcy Rule 6004(h), the terms and

conditions of this Order are immediately effective and enforceable upon its entry.

        10.      The Debtors are authorized and empowered to take all actions necessary to

implement the relief granted in this Order.

        11.      The requirements of Bankruptcy Rule 6006(e) are hereby waived for the purposes

of the Motion. The requirements set forth in Bankruptcy Rule 6006 are otherwise satisfied.

        12.      The Debtors are hereby authorized to take such actions and to execute such

documents as may be necessary to implement the relief granted by this Order.

        13.      This Order shall be deemed to constitute a separate order with respect to each

contract and lease governed hereby.

        14.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




                                                   4
US-DOCS\124931899.12
                    Case 20-12522-JTD              Doc 3449-2           Filed 07/27/21         Page 5 of 5




                                                          Schedule 1

                                                            Leases1

                                                                                                                     Cure
Number                      Debtor                  Lease Counterparty                  Lease Address
                                                                                                                    Amount
                                                                                 510 Charmany Drive Suites
                                                  University Research Park,
    1.              Stratatech Corporation                                       14A and 14D, Madison,                 $0
                                                        Incorporated
                                                                                 Wisconsin 53719
                                                                                 510 Charmany Drive Suites
                                                  University Research Park,
    2.              Stratatech Corporation                                       100-273, Madison,                     $0
                                                        Incorporated
                                                                                 Wisconsin 53719
                                                                                 1200 Northbrook Parkway,
                       Mallinckrodt
    3.                                             IPT Peachtree DC LLC          Suite 160, Suwanee, Georgia       $1,331.50
                     Manufacturing LLC
                                                                                 30024
                                                                                 175 East Crossroads Pkwy,
                       Mallinckrodt                   Crossroads-175
    4.                                                                           Unit C, Bolingbrook, Illinois     $12,187.24
                     Manufacturing LLC               Development LLC
                                                                                 60440
                                                                                 22 World’s Fair Drive, Units
                       Mallinckrodt
    5.                                               First Industrial, L.P.      J/K – G/H, Somerset, NJ               $0
                     Manufacturing LLC
                                                                                 08873
                       Mallinckrodt               McAllen Properties 120,        6603 Femrite Drive,
    6.                                                                                                             $80,354.07
                     Manufacturing LLC                    LLC                    Madison, Wisconsin 53718
                                                  University Research Park,      535 Science Drive, Madison,
    7.              Stratatech Corporation                                                                             $0
                                                        Incorporated             Wisconsin 53719
                                                                                 124 Bld de la Petrusse, L-
    8.           Mallinckrodt Group S.a.r.l.          Seed Box S.A.R.L                                                 $0
                                                                                 2330 Luxembourg
                       Mallinckrodt                  Legal and General           3 Lotus Park, Staines TW18
    9.                                                                                                             £20,849.17
                  Pharmaceuticals Limited            Assurance Limited           3AD, United Kingdom




1        The presence of a contract or lease on this Schedule 1 does not constitute an admission by the Debtors that such
         contract or lease is an executory contract or a nonresidential real property lease subject to section 365(d)(4) of the
         Bankruptcy Code. The Debtors reserve all rights to withdraw any proposed assumption or to seek to reject any
         contract or lease at any time before such contract or lease is assumed pursuant to an order of the Court.


                                                                 1
US-DOCS\124931899.12
